On Petition eor a Rehearing.
Elliott, J.
— It is a familiar rule that statutes in derogation of the common law are to be strictly construed, and our statute of 1879, concerning the rights and liabilities of married women, is certainly in derogation of a long established rule of the common law courts. Our own cases have,-with a marked degree of uniformity, held to the doctrine that a married woman has not the capacity to bind herself by any executory contract, except where the statutes have enlarged her capacity. We are not at liberty, therefore, to extend by a liberal construction the act of 1879, which so radically changes the common law rule. That act does not in terms, nor by necessary intendment, authorize her to enter into a partnership with her husband. Property in a partnership is not “sole and separate.” The ownership is a joint one. The property is owned, not by the partners individually, but by the partnership. Many familiar examples illustrate the difference between individual and partnership ownership. Thus, partnership creditors are entitled to payment out of partnership property, to the exclusion of individual creditors. A widow of one partner has no interest in partnership real estate until the debts of the partnership have been paid. In legal contemplation, such real estate is, as against the widow, personal property and assets of the partnership. Cobble v. Tomlinson, 50 Ind. 550; Huston v. Neil, 41 Ind. 504. A partner can *397not claim partnership property as exempt from execution, for the reason that he has no individual interest in it. Love v. Blair, 72 Ind. 281; Smith v. Harris, 76 Ind. 104. Examples might be multiplied, but these are sufficient to show that partnership property is not the “sole and separate” property of a partner. As the enabling act of 1879 applies only to the married woman’s separate property, we can not, without doing violence to its language, hold that it confers a right to contract in reference to partnership property. The language used is plain, and our duty is to interpret and not to construe. We can do no otherwise than hold that the words “sole and separate property ” refer to the individual property of the wife, and not to property owned by a partnership.
Filed Nov. 21, 1883.
The courts of Massachusetts and Yew York have given this question careful consideration, as is shown in the cases cited in the original opinion, and have reached the same conclusion as that to which -we have been led. A recent writer says: “The enabling statutes confer new rights and powers, but they are limited to those necessary for the protection of her separate estate, and she has not the power to contract generally ? unless the statutes expressly, or by necessary implication, gave her that power.” Kelly Contracts of Married Women, 127, n. Many authorities are cited in support of this proposition, and we find that they do give the text full support. If this is the correct rule, and that it is we do not doubt, it is very clear that our statute of 1879 confers no power upon a married woman to bind herself by an executory contract concerning partnership property, for it, in terms, restricts he'r power to her “sole and separate property.”
Petition for a rehearing overruled.